                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT TOMASZEWSKI,                                         CIVIL ACTION
              Plaintiff,

                 v.

 CITY OF PHILADELPHIA,                                       NO. 17-4675
                Defendant.

DuBois, J.                                                                   December 13, 2018


                                    MEMORANDUM

   I.        INTRODUCTION

         Plaintiff, Robert Tomaszewski, works for the City of Philadelphia’s Department of

Prisons as a Deputy Commissioner. In his First Amended Complaint, plaintiff, a Caucasian

male, alleges that he was passed over for promotion to the position of Commissioner of Prisons

because race and sex were used as determinative or motivating factors in the hiring process.

Plaintiff further alleges that, after complaining about the City’s discriminatory conduct, he was

subjected to a hostile work environment and retaliation. Plaintiff now seeks to depose Mayor

James Kenney as a part of the discovery process. Presently before the Court is Defendant’s

Motion for a Protective Order to Preclude the Deposition of the Honorable Mayor James

Kenney. For the reasons that follow, defendant’s motion for a protective order is granted.

   II.       BACKGROUND

         Plaintiff, Robert Tomaszewski, has worked in the City of Philadelphia’s Department of

Prisons for over thirty-three years. Pl.’s Mem. in Opp. 1. In 2015, after the Commissioner of

Prisons announced that he would be retiring, the City of Philadelphia began the process of

searching for a new Commissioner to fill the position. Pl. First Am. Compl. 5. This search
process was overseen by Mayor Kenney’s transition team which appointed an independent

Public Safety Committee to conduct initial candidate interviews for the Commissioner of Prisons

position. Def.’s Mot. for Protective Order 3.1

        Plaintiff applied for the Commissioner of Prisons position and, together with three other

candidates, was interviewed by the Public Safety Committee. Id. The Public Safety Committee

ultimately recommended that two of the four candidates continue on to the next round of the

hiring process and determined that the other two candidates, one of whom was plaintiff, were not

a good fit for the position. Id. The Committee stated that plaintiff had potential as a Deputy

Commissioner but not as Commissioner. Id. This decision ended all consideration of plaintiff

for the position of Commissioner of Prisons, and plaintiff was never presented to Mayor Kenney

as a candidate. Id. Notably, one of the two candidates that the Public Safety Committee

recommended, Michael Resnick, is a Caucasian male. Id.

        After the Public Safety Committee made its recommendations, Mayor Kenney’s

transition team worked with an executive search company to find additional candidates. Id.

Two additional candidates were found through this search, and additional interviews were then

conducted by a second committee.2 Id. at 3–4. Finally, this second committee recommended

that Darcella Sessomes, an African American female who was identified through the executive

search company, and Resnick, the Caucasian male who was identified as a promising candidate

by the Public Safety Committee, be interviewed by Mayor Kenney and the Managing Director

for a final decision. Id. at 4.




1
  This independent committee included former Prisons Commissioner Lou Giorla, JoAnn Epps, David Rudovsky,
Kenneth Trujillo, Bryan Lentz, Joseph Evers, Pedro Ramos, and Rodney Muhommad. Def.’s Mot. for Protective
Order 3.
2
  This second interview committee included Brian Abernathy, Michael DiBerardinis, and Julie Wertheimer. Def.’s
Mot. for Protective Order 3–4.

                                                       2
       For a time, Resnick and Sessomes were leading contenders for the position. However,

defendant states that Resnick was rejected based on “issues” between Resnick and the Mayor in

prior work contexts and Sessomes was rejected after “Mr. Resnick expressed concerns . . . about

bringing a candidate from outside the Philadelphia Prison System into the position.” Id. at 4.

Eventually, Resnick, who was Acting Commissioner during the latter part of the search process,

suggested to Abernathy, the City’s First Deputy Managing Director, that the second interview

committee look at Blanche Carney, an African American female who was presently a Deputy

Commissioner working in the Philadelphia Prison System. Id.

       Ultimately, based on the recommendation of the second interview committee, Mayor

Kenney chose not to select either Resnick or Sessomes and instead appointed Carney. Id.

Plaintiff alleges that Mayor Kenney’s administration was specifically looking to fill the

Commissioner position an African American female. Pl. First Am. Compl. 6. In support of this

theory, plaintiff cites Resnick’s deposition testimony. Resnick states that he told Abernathy,

“[i]f you want to hire a black female, we have one and her name is Blanche Carney.” Pl.’s Mem.

in Opp. 4 (citing Resnick Dep. 85:24 – 86:23). According to Resnick’s deposition testimony,

Abernathy did not deny that they were searching for an African American female to fill the role

of Commissioner, and instead responded by saying that hiring Carney was a great idea. Id.

Plaintiff also notes that according to an article in Philadelphia Magazine, Mayor Kenney was

dissatisfied that his high-level appointments were not as racially and ethnically diverse as the

citizens of Philadelphia. Pl.’s Mem. in Opp. 2, Ex. C. On this issue, defendant contends that

Carney was selected based on her qualifications, her social work background, and the fact that

she had experience working within the Philadelphia Prison System. Def.’s Mot. for Protective




                                                 3
Order 4. After selecting Carney for the role, Mayor Kenney stated that he was “excited that a

woman was selected for the position.” Id. at 2.

        On or about July 5, 2016, plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) complaining that he was denied a promotion

based on his race and sex. Pl.’s First Am. Compl. 7. Plaintiff filed the present action on October

19, 2017. The First Amended Complaint was filed on March 13, 2018. Plaintiff’s First

Amended Complaint alleges that defendant discriminated against plaintiff based on his race and

sex in failing to promote him to the position of Commissioner of Prisons, and that the plaintiff

was subjected to a hostile work environment and retaliation based on his EEOC complaint.

Specifically, plaintiff alleges violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et seq. (“Title VII”), 42 U.S.C. § 1981 (“Section 1981”), 42 U.S.C. § 1983 (“Section

1983”), the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq. (“PHRA”), and the

Philadelphia Fair Practices Ordinance, Phila. Code § 9-1101, et seq. (“PFPO”).

        The parties are currently engaged in the discovery process. At the time this motion was

filed, plaintiff had served three sets of interrogatories, two sets of requests for admissions, two

sets of requests for the production of documents, and had taken numerous depositions.3 Id. On

September 14, 2018, plaintiff issued a revised Notice of Videotaped Deposition, scheduling

Mayor Kenney for deposition on October 9, 2018. Id. at 5.

        Defendant filed the pending motion on October 4, 2018, requesting that the Court

preclude the videotaped deposition of Mayor Kenney because he was not personally involved in

rejecting plaintiff as a candidate for the position of Commissioner of Prisons. Plaintiff



3
 There is some disagreement between the parties as to whether plaintiff requested more than ten depositions,
exceeding the deposition limit in Federal Rule of Civil Procedure 30(a)(2). Compare. Def.’s Mot. for Protective
Order 5 with Pl. Mem. in Opp. 2.

                                                         4
responded on October 15, 2018 and defendant filed a reply on October 25, 2018. The motion is

now ripe for the Court’s consideration.

   III.      DISCUSSION

          Courts may “for good cause” issue a protective order “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). A

party seeking a protective order has the burden of demonstrating that “good cause” exists for the

order of protection. Furey v. Wolfe, No. 10-1820, 2011 WL 597038, at *5 (E.D. Pa. Feb. 18,

2011). To determine whether there is good cause to issue the order, courts consider a variety of

factors including, but not limited to, whether disclosure will violate any privacy interests,

whether the information is being sought for a legitimate or improper purpose, and whether

disclosure of information will cause party embarrassment. Glenmede Tr. Co. v. Thompson, 56

F.3d 476, 483 (3d Cir. 1995). Good cause has also been recognized in cases in which a party

seeks to depose a “high ranking government official.” See Buono v. City of Newark, 249 F.R.D.

469, 472 (D.N.J. 2008); Hankins v. City of Philadelphia, No. 95-1449, 1996 WL 524334, at *1

(E.D. Pa. Sept. 12, 1996).

          “High ranking government officials are generally entitled to limited immunity from being

deposed concerning matters about which they have no unique personal knowledge.” Id. The

logic behind the limited immunity, first articulated in United States v. Morgan, 313 U.S. 409

(1941), is “that high ranking government officials have greater duties and time constraints than

other witnesses” and that, “without appropriate limitations, such officials will spend an

inordinate amount of time tending to pending litigation.” Bogan v. City of Boston, 489 F.3d 417,

423–24 (1st Cir. 2007); Johnson v. Attorney Gen. of State of New Jersey, No. 12-4850, 2015 WL

4915611, at *2 (D.N.J. Aug. 18, 2015). To protect these interests, the party requesting the



                                                  5
deposition of a high ranking government official must show that the proposed deposition is: (1)

likely to lead to the discovery of admissible evidence; (2) is essential to that party’s case; and (3)

that this evidence is not available through any alternative source or less burdensome means.

Hankins, 1996 WL 524334, at *1; Robinson v. City of Philadelphia, No. 04-3948, 2006 WL

1147250, at *2 (E.D. Pa. Apr. 26, 2006).

       In this case, plaintiff seeks to depose Mayor Kenney. As an initial matter, although the

Third Circuit has yet to articulate a clear process for classifying individuals as “high ranking,”

district courts have routinely found that a mayor is sufficiently high ranking to trigger the limited

immunity from a deposition about matters on which they lack unique personal knowledge.

Buono, 249 F.R.D. at 472, fn. 2; Johnson v. Attorney Gen. of State of New Jersey, No. 12-4850,

2015 WL 4915611, at *3 (D.N.J. Aug. 18, 2015). As a result, in order to depose Mayor Kenney,

plaintiff must show that his request meets the three above listed requirements. The Court will

address each requirement in turn.

       A. Likely to Lead to the Discovery of Admissible Evidence

       “The first requirement – that ‘testimony is likely to lead to the discovery of admissible

evidence’ – requires something greater than the normal Rule 26 relevancy standard.” Robinson,

2006 WL 1147250, at *2. “Mere knowledge or awareness of information that may be helpful if

discovered is insufficient.” Furey, 2011 WL 597038, at *5. In order to depose a mayor, the

party seeking the deposition must make an actual showing that the mayor “possesses personal

knowledge relevant to the litigation.” Robinson, 2006 WL 1147250, at *2.

       For example, in Hankins v. City of Philadelphia, the court concluded that a mayor’s

administrative approval of changes to job classifications did not demonstrate personal knowledge

sufficient to overcome a mayor’s limited immunity from depositions. Hankins, 1996 WL



                                                  6
524334, at *2. In that case, although the Mayor signed off on the proposed changes as part of the

City’s Administrative Board, his approval was deemed insufficient to demonstrate that the

Mayor had personal knowledge of the particular reasons why such changes were proposed or

why staffing decisions of the various agencies were made. Id.

       Following the logic in Hankins, defendant argues that the deposition of Mayor Kenney

should be precluded because Kenney was not personally involved in rejecting plaintiff as a

candidate for the position of the Commissioner of Prisons. Indeed, Mayor Kenney was never

presented with plaintiff’s name as a candidate at all. Defendant states that “discovery documents

and testimony [have] confirmed that the decision not to select plaintiff for the position of

Commissioner of the Philadelphia Prisons was made by an independent Public Safety

Committee.” Def. Mot. for Protective Order 1. Plaintiff, however, argues that even if Mayor

Kenney had no personal knowledge regarding why the Public Safety Committee chose not to

recommend the plaintiff, as the final decisionmaker, Mayor Kenney would have knowledge of

the hiring process and policy, and his ultimate decision to appoint Commissioner Carney. Pl.’s

Mem. in Opp. 7.

       The present case is distinct from Hankins because Mayor Kenney’s involvement in the

search process for a new Commissioner of Prisons was more than mere pro forma administrative

approval. As the final decisionmaker, information about any guidelines or expectations Mayor

Kenney provided to his staff and the Public Safety Committee for selecting a commissioner

could lead to the discovery of admissible evidence. However, the Court cannot say that a

videotaped deposition would likely lead to discovery of admissible evidence that has not already

been produced.




                                                 7
         B. Essential to Plaintiff’s Case

         In addition to showing that the proposed deposition would likely lead to admissible

evidence, the party requesting the deposition of a high ranking government official must show

that the proposed deposition is essential to that party’s case. Hankins, 1996 WL 524334, at *1.

         Plaintiff argues that Kenney’s deposition is essential because Mayor Kenney made the

final decision regarding the Commissioner of Prisons appointment and, as Abernathy, the City’s

First Deputy Managing Director said in his deposition, “what [Mayor Kenney] wants in the role

is all that matters.” Pl.’s Mem. in Opp. 8.

         Although Mayor Kenney’s testimony would have been critical if he had directly rejected

plaintiff’s application, in this case, the adverse action of failing to promote the plaintiff was

determined by an independent Public Safety Committee. Thus, the critical inquiry is what

guidelines or expectations the Mayor and his administration communicated to the Public Safety

Committee.4

         Plaintiff already has a significant amount of discovery documents and deposition

testimony regarding the policies of the Mayor’s administration. For example, plaintiff has copies

of documents provided to the Public Safety Committee prior to their interviews, including

“Guiding Principles of the Kenney Administration” and “Guiding Criteria – Selection of Kenney

Leadership Team.” Pl.’s Mem. in Opp. 3. Plaintiff has also already taken the depositions of


4
  Plaintiff argues that, under a mixed motive analysis, even if his application was rejected by the Public Safety
Committee for non-discriminatory reasons, if Commissioner Carney’s promotion was motivated in any way by her
race or gender, that would be sufficient for limited recovery, such as injunctive relief, under a mixed motive
analysis. Pl.’s Mem. in Opp. 7-8. Based on this theory, plaintiff argues that it is essential to his case that he depose
Mayor Kenney. This argument is rejected.
          In this case, the relevant employment decision was the decision not to promote the plaintiff, not the
decision to promote Commissioner Carney. If plaintiff had made it to the final round of the hiring process such that
his denial was inextricably linked to the selection of Commissioner Carney, the inquiry would be different. But in
this case, where plaintiff’s application was rejected by an entirely different set of decisionmakers, evidence of
Mayor Kenney’s motivation in appointing Commissioner Carney is not essential to plaintiff’s claim and does not
override the limited immunity from depositions afforded to high ranking government officials.

                                                           8
number of individuals who served on the Public Safety Committee along with individuals who

were a part of the second interview committee and the Mayor’s transition team. This discovery

provides plaintiff with any policies, information, or priorities that were conveyed by the Mayor

to the Public Safety Committee prior to their decision not to recommend plaintiff. Therefore,

most, if not all, admissible evidence that could be acquired through deposing Mayor Kenney

would be duplicative and is not “essential” to plaintiff’s case. Therefore, plaintiff fails to meet

the second required element.

       C. Available Through Alternative Sources and Less Burdensome Means

       Finally, a plaintiff seeking to depose a high ranking government official must show that

the evidence sought is not available through any alternative source or less burdensome means.

Hankins, 1996 WL 524334, at *1.

       As discussed above, plaintiff is able to probe the City’s alleged policy of using race and

gender in promotion decisions and the City’s failure to promote him to the position of

Commissioner through alternative sources. Specifically, Brian Abernathy, the City’s First

Managing Director, and Jane Slusser, the Mayor’s Chief of Staff at the time the Commissioner of

Prisons position was being filled, among others, discussed these issues at length in their

depositions.

       Furthermore, plaintiff can, and has, used interrogatories or requests for admission to ask

specific questions of the Mayor’s administration. For example, plaintiff has already submitted

requests for admission that specifically address Mayor Kenney’s state of mind in making his

final decision to appoint Commissioner Carney. One such request for admission stated:

       the fact that Mayor Kenney was ‘very excited that’ a ‘woman’ was hired into the
       Commissioner of Prisons role influenced his decision-making process when
       deciding who to hire as the Commissioner of Prisons.



                                                  9
Def.’s Mot. for Protective Order Ex. H. The Mayor’s office responded by stating:

            the decision to hire Blanche Carney as the Commissioner of Prisons was based
            solely on her being the candidate with the best overall qualifications for the job
            and any reflection of excitement that the job went to a woman does not raise any
            inference that her appointment was made on the basis of gender or race or that
            such factors influenced the decision to hire her.

Id.

            The Court thus concludes that plaintiff has failed to show that the requested videotaped

deposition of Mayor Kenney is necessary. Although deposing Mayor Kenney might produce

some admissible evidence, such evidence would be largely duplicative. Any such evidence is

not essential to plaintiff’s case. Moreover, plaintiff has alternative sources and less burdensome

means to acquire the information. As a result, the defendant has sufficiently carried its burden to

demonstrate good cause to preclude the videotaped deposition.

            Requests for admission and written interrogatories, such as those already served by the

plaintiff, are useful tools for targeted discovery when a deposition is precluded for good cause

and they have provided considerable relevant evidence in this case. In addition, the Court will

permit a limited deposition of Mayor Kenney by written questions, pursuant to Federal Rule of

Civil Procedure 31, if plaintiff concludes that a limited number of specific questions remain

unanswered on the current record.5

      IV.      CONCLUSION

            For the foregoing reasons, the Defendant’s Motion for a Protective Order is granted.

Plaintiff may not take the videotaped deposition of Mayor Kenney. This order is without

prejudice to the plaintiff’s right to conduct a limited deposition of Mayor Kenney by written


5
 See Capitol Vending Co. v. Baker, 36 F.R.D. 45, 46 (D.D.C 1964) (allowing plaintiff to proceed by submitting
written questions to the administrator of NASA where the administrator had no person knowledge relevant to the
case).


                                                       10
questions, pursuant to Fed. R. Civ. P. 31, if plaintiff concludes that a limited number of specific

questions remain unanswered on the current record.

       An appropriate order follows.




                                                 11
